Name: Commission Regulation (EEC) No 3138/81 of 30 October 1981 amending Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 81 Official Journal of the European Communities No L 312/69 COMMISSION REGULATION (EEC) No 3138/81 of 30 October 1981 amending Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil litres or less, fitted with a non-reusable sealing device and bearing the identification number referred to in Article 4 . However, in respect of Greece, olive oil packed before or on 31 October 1982 in immediate containers with a net content exceeding that referred to above but not exceeding 20 litres may also qualify for aid . 2. The re-use of immediate packing shall be prohibited.' 2 . The following Article 6a is added : 'Article 6a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 1 1 (8 ) thereof, Whereas Commission Regulation (EEC) No 3172/80 (3), as amended by Regulation (EEC) No 956/81 (4), laid down that only olive oil put up in immediate containers with a net content not exceeding five litres qualified for consumption aid ; Whereas Greek concerns habitually employ packages with a higher content than those referred to above in order to satisfy the requirements of Greek consumers ; whereas the aid should therefore also be granted for oil packed in Greece in such containers during the period required by operators to adapt to the require ­ ments of the consumption aid system, that is to say until 31 October 1982 ; Whereas, in order to ensure that the aid system is properly implemented, provision should be made for recovery of aid granted in respect of oil put up in packages with a content exceeding five litres in cases where the product in question is exported from Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, 1 . The competent Greek authorities shall , in respect of any export to other Member States or to non-member countries of the oil referred to in the second subparagraph of Article 6 ( 1 ), recover the amount of aid paid in respect of the product in question . If the party concerned is unable to provide proof of the amount of aid obtained for the product in question , recovery shall be based on the highest aid figure applied in Greece after 1 November 1981 . 2 . For the purposes of implementation of para ­ graph 1 , completion of customs export formalities for the oil referred to in the second subparagraph of Article 6 ( 1 ) for consignment to other Member States or to non-member countries shall be subject to submission of a certificate issued by the Greek authorities . That certificate shall show that the said authorities have, in respect of the product concerned, levied the amount to be recovered pursuant to para ­ graph 1 .HAS ADOPTED THIS REGULATION : Article 1 The certificate shall include :  a description of the product,Regulation (EEC) No 3172/80 is hereby amended as follows :  a statement of the quantities in question ,  a statement of the sum recovered.1 . Article 6 is amended as follows : Article 6 3 . The provisions of this Article shall apply until 31 October 1981 .'1 . To qualify for aid, olive oil must be put up in an immediate container of a net content of five Article 2 (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360, 31 . 12 . 1980, p . 16 . This Regulation shall enter into force on 1 November 1981 . (3 ) OJ No L 331 , 9 . 12. 1980, p . 27 . (4 OJ No L 97, 9 . 4. 1981 , p . 18 . No L 312/70 Official Journal of the European Communities 31 . 10 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1981 . For the Commission Poul DALSAGER Member of the Commission